Per curiam.
This disciplinary matter is before the Court on the Reports and Recommendations of the Special Master Dennis Mullis, who recommends that Martha F. Dekle be disbarred. The matter arises out of two separate formal complaints. The first complaint charged Dekle with violations of Rules 1.1, 1.3, 1.4, and 9.3, of the Georgia Rules of Professional Conduct found in Bar Rule 4-102 (d). The second complaint also charged Dekle with violations of Rules 1.3, 1.4, and 9.3, as well as with violations of Rules 1.2 (a), 1.16 (d), and 3.2. The maximum sanction for violations of Rules 1.1, 1.2, and 1.3 is disbarment and for Rules 1.4, 1.16 (d), 3.2, and 9.3 is a public reprimand.
Dekle was personally served with each complaint but failed to file or serve an answer as required by Bar Rule 4-212 (a); thus the facts alleged and violations charged in the complaints are deemed admitted. Bar Rule 4-212 (a). The admitted facts show that Dekle filed two civil complaints on behalf of different clients in federal district court, but failed to keep her clients informed about the status of the cases and failed to properly prosecute the actions, including in one case failing to respond to discovery and failing to inform her client that her deposition had been scheduled, and in the other case *48failing to respond to a motion for summary judgment and terminating her representation without notifying the client or taking action to protect her interests. One complaint was dismissed for failure to prosecute and the other resulted in the entry of summary judgment against Dekle’s client. Additionally, although Dekle was served with Notices of Investigation related to both instances, she failed to timely file or serve a written response under oath.
Decided February 9, 2009.
William P. Smith III, General Counsel State Bar, Jonathan W. Hewett, Assistant General Counsel State Bar, for State Bar of Georgia.
Based on the admitted facts and a review of the record, we agree that disbarment is the appropriate sanction for Dekle’s violations in these two matters. It is hereby ordered that the name of Martha F. Dekle be removed from the rolls of persons authorized to practice law in the State of Georgia. Dekle is reminded of her duties pursuant to Bar Rule 4-219 (c).

Disbarred.


All the Justices concur.